DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 27 October 2020 in which claim 11 was canceled, and claims 1 and 15 were amended to change the scope and breadth of the claims.
	Claims 1-10 and 12-17 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 27 October 2020, where the limitations in pending claims 1 and 15 as amended now have been changed. Therefore, rejections from the previous Office Action, dated 27 April 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. (US Patent No. 3,708,396, cited in previous Office Action) in view of Dassori et al. (US Patent Application Publication No. 2015/0251980, cited in previous Office Action).
Mitsuhashi et al. teach a process for producing maltitol comprising the steps of subjecting maltose produced from starch to catalytic hydrogenation in the presence of a Raney nickel catalyst and hydrogen gas at a temperature of 80 °C to 150 °C, and a pressure of 20 to 100 kg/cm3 (equivalent to 284 psi to 1422 psi), (claim 11). Mitsuhashi et al. teach the final composition contained 90-96% maltitol, and 1.8-7.3% sorbitol depending on the presence of CaCO3 (col. 13, lines 17-29). 
While Mitsuhashi et al. teach the same or overlapping temperature and pressure conditions for converting maltose to maltitol in the presence of a Raney nickel catalyst as recited in the instant claims, Mitsuhashi et al. do not expressly disclose a fixed-reactor bed or the concentrations of reagents recited in the instant claims. 
Dassori et al. teach a process for improving a continuous multiphase reaction system including a solid catalyst, one or more reactants in the gas phase and one or more reactants in the liquid phase, 
Dassori et al. teach the targeted concentration is optimized to provide “maximum economic value…byproduct formation and related purification requirements, productivity in terms of desired products and selectivity to those products and so forth” (paragraph [0019]). Dassori et al. teach another advantage to the method is the reduction in the volume of costly Raney nickel catalyst needed (paragraph [0044]). Dassori et al. teach applying the above process to the hydrogenation of all known sugars to sugar alcohols (paragraph [0039]). Dassori et al. teach the method of catalytic hydrogenation is known for the production of mannitol, sorbitol and mixtures thereof (paragraph [0035]). Dassori et al. teach the hydrogenation of sugars to sugar alcohols is commercially significant, wherein the conversion of dextrose to sorbitol is one example (paragraph [0033]).
Dassori et al. teach using a fixed bed reactor to convert dextrose to sorbitol, wherein the concentration of dextrose is 20%  (example 2) or 30% concentration (Example 1). Dassori et al. teach converting dextrose to sorbitol in the presence of a commercial Raney nickel sponge metal hydrogenation catalyst (Examples 1 and 2), wherein hydrogen gas was supplied at 1800 psi with a liquid hourly space velocity of 1.0 per hour (paragraphs [0032] and [0062]). Dassori et al. teach the temperature of the reactor was set to 115 °C, and the hydrogen to dextrose mass ratio was set at 20:1 (paragraph [0062]). Dassori et al. teach setting the hydrogen gas to liquid dextrose ratio to 34:1 (col. 8, paragraph [0069]). Dassori et al. teach achieving a dextrose conversion rate of 99.9%, with 0 ppm nickel catalyst, and less than 0.001% reducing sugars (see for example, Example 2, Table 2). 

Starting from Mitsuhashi et al., the skilled artisan would have been motivated to look to the teachings of Dassori et al. because both references are directed towards converting a sugar to a sugar alcohol (in the form of a liquid) in the presence of hydrogen gas and Raney nickel hydrogenation catalyst, wherein the goal is to maximize the formation of the desired sugar alcohol and minimize the formation of unwanted byproducts. 
Dassori et al. expressly teach the improvement in the production of sugar alcohol lies in maintaining a concentration of liquid reactant (i.e. the sugar) to less than 30% in a fixed-bed reactor for the continuous production of the sugar alcohol. One having ordinary skill in the art would have been motivated to follow the concentration guideline of Dassori et al. which includes using a hydrogen gas to liquid sugar ratio of 20:1 or 34:1 (which lies within the range recited in instant claim 2), heating the reaction to 115 °C (which lies within the ranges recited in instant claims 4 and 5), at a pressure of 1800 psi (which lies within the ranges recited in instant claims 6 and 7), at a liquid hourly space velocity of 1 per hour (which lies within the ranges recited in instant claims 8, 9 and 15).
The ordinary artisan would have expressly been motivated to use the parameters of Dassori et al. because Dassori et al. teach the targeted concentration is optimized to reduce the amount of costly Raney nickel catalyst needed, and to provide “maximum economic value…byproduct formation and related purification requirements, productivity in terms of desired products and selectivity to those products and so forth” (paragraph [0019]).
With respect to the ratio of hydrogen gas to reactant liquid (i.e. maltose), one having ordinary skill in the art would have been motivated to optimize the amount of each component for the reasons described above by Dassori et al. Additionally, a ratio of 34:1 is close to the ratio recited in instant claim 3 prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Also see MPEP 2144.05 section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”. 
According to Dassori et al., the process results in a final product having a yield of 99.9% polyol, with 0 ppm nickel catalyst, and less than 0.001% reducing sugars. Thus, the ordinary artisan would have expected that subjecting maltose to the conditions of Dassori et al. would similarly result in a yield of about 99.9% maltitol, and less than 0.001% maltose and sorbitol as recited in instant claim 1. 
The recitation “wherein a dextrose concentration is controlled to be less than 0.20 mol% in said final product” in instant claim 10 is met by the combined teaching of Mitsuhashi et al. and Dassori et al. which teach obtaining final products having a high concentration of the desired polyol, and no mention of dextrose. 
The recitation “wherein said final product contains an amount of leached catalyst that is at least 55% less relative to an amount leached from a catalyst in a batch reactor process” in instant claim 13 is a latent property of performing a continuous process as taught by Dassori et al. The same rational applies to the characteristics of the final product recited in instant claims 1 and 15. The amount of sorbitol and maltose present in the final product is a result of subjecting maltose to the conditions recited in the instant claim, which are obvious in view of the combined teaching of Mitsuhashi et al. and Dassori et al. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Response to Arguments
Applicant's arguments filed 27 October 2020 have been fully considered but they are not persuasive. 
Applicant contends the Office Action inaccurately stated that Dassori et al. teach the method of catalytic hydrogenation is known for the production of maltitol, sorbitol and mixtures thereof. Applicant notes that Dassori et al. actually discloses GB 1,025,813 is concerned with the production of mannitol, sorbitol, and mixtures thereof.
The Examiner acknowledges this typographical error. However, it does not negate the fact that Dassori et al. is relied upon for teaching the process of converting sugars to sugar alcohols in the presence of hydrogen gas and Raney Nickel, wherein the goal was to minimize the formation of reducing sugars. Nor does it negate the fact that Dassori et al. expressly teach maintaining a concentration of sugar to less than 30% to achieve that goal, amongst other goals (i.e. to reduce the amount of costly Raney nickel catalyst needed, and to provide “maximum economic value…byproduct formation and related purification requirements, productivity in terms of desired products and selectivity to those products and so forth” (paragraph [0019])).
Applicant contends neither of the references disclose a medium of maltose at a concentration of ≤ 30% as recited in claim 1. 
While Applicant is correct in noting that neither Mitsuhashi et al. nor Dassori et al. expressly teach converting maltose to maltitol, wherein the initial concentration of maltose is ≤30%, one having ordinary skill in the art would have been motivated to optimize the conditions of Mitsuhashi et al. of converting maltose to maltitol, such that the initial concentration of maltose is ≤30% for the reasons already discussed above. 
Applicant argues the instant claims require the final product to have a sorbitol concentration of less than 0.8 mol%. Applicant argues this is not disclosed by Mitsuhashi et al. or Dassori et al. Furthermore, 
The above arguments have been fully considered but are not found persuasive. The Examiner acknowledges Mitsuhashi et al. teach a final composition having 90-96% maltitol, and 1.8-7.3% sorbitol, wherein the final amount of sorbitol is higher than the amount recited in the instant claims. However, the ordinary artisan would have been motivated to optimize the reaction conditions to lower the amount of sorbitol because it is an unwanted side-product; and the ordinary artisan would have known that following the steps of Dassori et al. would convert a sugar to a sugar alcohol in high conversion rate (i.e. 99.9%), and an amount of side-product that lies within the range recited in the instant claims (i.e. 0.001% reducing sugars). 
The ordinary artisan would have had a reasonable expectation of success because Dassori et al. expressly teach the method can be used generally for converting sugars to sugar alcohols; and because the reactants (i.e. hydrogen gas and Raney Nickel) used are the same as those used to convert maltose to maltitol according to Mitsuhashi et al. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623